[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] January 8, 2010 VIA EDGARLINK Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Subj:Variflex Separate Account 1940 Act Registration Number:811-03957 1933 Act Registration Numbers:002-89328 CIK:0000740583 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Variflex Separate Account, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed Legg Mason Partners Variable Equity Trust 0001176343 December 29, 2009 To the extent necessary, these filings are incorporated herein by reference. Sincerely, AMY J.
